Citation Nr: 1518286	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  00-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a sinus disorder.

2. Entitlement to service connection for traumatic brain injury (TBI).

3. Entitlement to service connection for dizziness.

4. Entitlement to service connection for a disorder of the jaw and/or cheek.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a cervical spine disorder.

7. Entitlement to service connection for a thoracic spine disorder.

8. Entitlement to service connection for a right elbow disorder.

9. Entitlement to service connection for a right wrist disorder.

10. Entitlement to service connection for a left hip disorder.

11. Entitlement to service connection for a right hip disorder.

12. Entitlement to service connection for erectile dysfunction (ED).

13. Entitlement to an initial disability rating higher than 20 percent for degenerative changes of the right ankle.

14. Entitlement to a compensable disability rating for an appendectomy scar.

15. Entitlement to compensable disability rating for inguinal adenopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran had active service from April 1972 to May 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from multiple rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).

In April 2003, the Veteran had a Travel Board hearing before the undersigned. A transcript of that hearing is in the claims file.

The issue involving the Veteran's sinus disorder was previously before the Board in 2003, 2009, and 2010.  In August 2010, the Board issued a decision denying the Veteran's application to reopen his claim of service connection for a sinus disorder. The Veteran then appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (Court). In May 2011, the Court issued an order approving a Joint Motion for Remand (Joint Motion), vacating the Board's August 2010 decision and remanding the matter to the Board for further consideration.  

In October 2011, the Board reopened the claim for service connection for a sinus disorder and remanded the question of service connection to be considered by the RO on a de novo basis.  The Board also remanded twenty-five new issues which had been added to the Board subsequent to the 2003 hearing and had thus not been the subject of sworn testimony, for additional action. 

At the time of the October 2011 Board decision and remand, the issues on appeal before the Board also included a claim for service connection for migraines, and a claim for a total disability rating based on individual unemployability (TDIU). The RO resolved those issues in a December 2013 rating decision, by granting service connection for migraine headaches and granting a TDIU.

In the December 2013 rating decision, the RO also increased the initial disability rating for the Veteran's right ankle disability from 10 percent to 20 percent. As the Veteran has continued his appeal, the remaining issue is entitlement to an initial rating higher than 20 percent for that disability.

Also in the October 2011 Board remand, the Board directed the RO to issue a statement of the case (SOC) with respect to multiple issues. The Board indicated that the Veteran would then have the opportunity to file a timely substantive appeal if he wished to complete an appeal. In October 2014, the RO issued an SOC with issues of service connection for post-traumatic stress disorder (PTSD) and depression, deviated septum, and disorders of the coccyx, right shoulder, right knee, and left knee. In January 2015, the Board remailed the SOC to an updated home address for the Veteran. The Veteran did not file a timely substantive appeal with respect to those issues. Thus, he has not completed an appeal as to those issues, and they are not before the Board on appeal.

The issues of service connection for TBI, dizziness, tinnitus, ED, and disorders of the jaw and/or cheek, cervical spine, thoracic spine, right elbow, right wrist, left hip, and right hip, and the issues of higher initial disability ratings for degenerative changes of the right ankle, an appendectomy scar, and inguinal adenopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction, in this case, the RO. VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran did not have chronic or recurrent sinus problems during service, and has not had chronic or recurrent sinus problems as a result of any injury, disease, or other event during service.


CONCLUSION OF LAW

No chronic or recurrent sinus disorder was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 
	
In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in March 2004, November 2005, October 2006, May 2007, March 2008, September 2008, January 2009, September 2010, October 2010, and May 2011. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. The letter also informed the Veteran how VA assigns disability ratings and effective dates.

In the April 2003 Board hearing, the undersigned Acting VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that, even though the hearing pre-dated Bryant, that the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the April 2003 Board hearing. The reports of VA examinations contain relevant findings that are sufficient to allow determinations on the issue that the Board is deciding at this time.

In the October 2011 remand, the Board instructed the RO to provide the Veteran a VA medical examination addressing the nature and likely etiology of any current sinus disorder. The report of a June 2013 VA medical examination addresses the condition of the Veteran's sinuses and nature and likely etiology of any current sinus disorder. The Board is satisfied that there has been substantial compliance remand directive regarding the sinus disorder service connection issue that the Board is deciding at this time. Therefore, additional remand is not needed with respect to that issue. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Sinus Disorder

The Veteran contends that he has a chronic sinus disorder that began during service, possibly as a result of nose injury during service. VA has established service connection for migraine headaches, so the claim regarding a sinus disorder involves a disorder other than migraine headaches.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The Veteran's service medical records show that he sought treatment in January 1973 for an upper respiratory infection. He was seen on multiple occasions for headaches. In November 1973, a clinician found that the Veteran had no frontal sinus tenderness. On the report of an April 1974 examination for separation from service, the examiner checked normal for the condition of the sinuses.

The claims file contains records of VA and private medical treatment of the Veteran since separation from service. In VA treatment in November 1993, he was noted to have recurrent upper respiratory infections with chronic sinusitis. In October 1997, the Veteran sought service connection for disorders including a sinus disorder. Private treatment notes from October 1998 reflect the Veteran's report of sinus problems. 

In the April 2003 Board hearing, the Veteran reported that during paratrooper duties he fell and sustained injury of his nose. He stated that the nose was swollen but not broken. He related that he began to have intermittent one-sided nasal congestion. He indicated that after service he continued to have recurrent sinus problems.

On June 2013, the Veteran had a VA examination of the sinuses, nose, throat, larynx, and pharynx. The examining physician reported having reviewed the claims file. The Veteran reported that in a parachute jumping accident during service he struck his nose and face against the ground. The examiner did not find evidence of sinusitis. The examiner noted that on CT scan in September 2008, the Veteran's sinuses appeared completely normal. Sinus series x-rays taken in the June 2013 examination also showed normal sinuses. The examiner expressed the opinion that it is less likely than not that sinusitis arose from an event in service. The examiner stated that the Veteran did not have sinusitis, although he had nasal septal deformity.

The Veteran's service medical records do not show any complaints or findings of sinus problems during service. Chronic sinusitis was initially noted many years after service. No evidence of chronic or recurrent sinus problems was present on VA examination in 2013, however. The VA examiner is competent to address questions of likely medical causation. His opinion against a nexus between post-service sinusitis and events in service carries substantial evidentiary weight. The Board finds that the preponderance of the evidence is against incurrence or aggravation during service of any sinus disorder.


ORDER

Entitlement to service connection for a sinus disorder is denied.


REMAND

One of the orders in the November 2011 Board remand has not been fulfilled. In that remand, the Board ordered the RO to issue an SOC with respect to the issues of service connection for PTSD, depression, deviated septum, TBI, dizziness, tinnitus, ED, and disorders of the coccyx, right shoulder, right knee, left knee, jaw and/or cheek, cervical spine, thoracic spine, right elbow, right wrist, left hip, and right hip, and the issues of higher initial disability ratings for degenerative changes of the right ankle, an appendectomy scar, and inguinal adenopathy.

The RO issued an SOC in October 2014, but that SOC did not include the issues of service connection for TBI, dizziness, tinnitus, ED, and disorders of the jaw and/or cheek, cervical spine, thoracic spine, right elbow, right wrist, left hip, and right hip, nor the issues of higher initial disability ratings for degenerative changes of the right ankle, an appendectomy scar, and inguinal adenopathy. The United States Court of Appeals for Veterans Claims (Court) has stated that Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998). The Board therefore will remand the case again for the RO to issue an SOC with respect to those issues.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issues of service connection for TBI, dizziness, tinnitus, ED, and disorders of the jaw and/or cheek, cervical spine, thoracic spine, right elbow, right wrist, left hip, and right hip, and the issues of higher initial disability ratings for degenerative changes of the right ankle, an appendectomy scar, and inguinal adenopathy. Thereafter, follow all appropriate appellate procedures. Advise the Veteran that he must complete his appeal of those issues by filing a timely substantive appeal following the issuance of a statement of the case.

2. Thereafter, review the expanded record and reconsider each of the remanded claims for which the Veteran has completed an appeal. If any claim with a completed appeal remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


